TATE, Judge.
The plaintiff purchaser sues the defendant seller for damages. The claim is based upon alleged redhibitory defects in a vehicle sold; also upon an alleged wrongful retention of possession and seizure, resulting from the seller’s assertion of a privilege for the repairing of the defects. The plaintiff appeals from the dismissal of his suit.
We have discussed all issues of this litigation in our disposition this day of a companion appeal arising out of the same transaction. 231 So.2d 636. With regard to the merits, we there concluded that the repaired defects were not of a redhibitory nature existing at the time of the sale, and that the seller was entitled (because of his privilege for making the repairs) to retain possession of the repaired vehicle until paid.
Accordingly, for the reasons more fully discussed in the companion decision, we affirm the dismissal of this suit by the District Court. The plaintiff-appellant is to pay all costs.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.